 In the Matter of YELLOW CAB AND BAGGAGE COMPANYandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, STABLEMENAND HELPERS, LOCAL UNION #762, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. C-1098.-Decided November 10, 1939Passenger and Baggage Transportation Industry-Complaint:dismissed with-out prejudice for lack of evidence to sustain the jurisdiction of the Board.Mr. Arthur R. Donovan,for the Board.Swarr, May d Royce, by Mr. David W. Swarr, Mr. Albert E. May,andMr. A. E. Royce,of Omaha, Nebr., for the respondent.Mr. David W. Weinberg,of Omaha, Nebr., andMr. Herbert S.Thatcher,ofWashington, D. C., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood of Teamsters,Chauffeurs,Stablemen and Helpers, LocalUnion #762,herein called the Union,the National Labor RelationsBoard, herein called the Board, by the Regional Director for theSeventeenth Region(Kansas City,Missouri),issued its complaintdated September 22, 1938, against Yellow Cab and Baggage Com-pany, Omaha, Nebraska,herein called the respondent,alleging thatthe respondenthad engagedin and was engaging in unfair laborpractices affecting commerce,within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and(7) of the National Labor Rela-tions Act,49 Stat. 449,herein called the Act.Copies of the complaintand accompanying notice of hearing were duly served upon therespondent and upon the Union.Concerning the unfair labor practices,the complaint alleged, insubstance,(1) that on or before June 15, 1937, and thereafter, al-though a majority of the respondent's employees within an appropri-ate unit haddesignatedthe Union as their representative for purposes17 N. L.R. B., No. 38.469 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining,the respondent refused to bargain collec-tivelywith the Union as the exclusive representative of such em-ployees;(2) that on June 27,1937, the respondent discharged orlocked out and refused to continue the employment of 120 employeesof the respondent for the reason that they were members of the Unionand had engaged in concerted union activities and that by such dis-charges and refusals to reinstate,the respondent discouraged mem-bership in the Union;and (3)that by the above and various otheracts, the respondentinterfered with, restrained,and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.On September 28; 1938, the respondent filed with the RegionalDirector a motion for additional time to answer the complaint and amotion for an extension of the time of hearing.On September 29,1938, the motions were denied by the Regional Director.The re-spondent filed an answer dated October 3,1938, contesting the Board'sjurisdiction of, the subject matter, denying that it had engaged inunfair labor practices,and alleging affirmatively that it had bar-gained collectively with the Union.Pursuant to notice,a hearing was held at Omaha, Nebraska, onOctober 6, 7, 8, 10, 11,12, 13, 14, and 17, 1938, before Charles E.Persons, the Trial Examiner duly designated by the Board.TheBoard, the respondent, and the Union were represented by counseland-,participated in the hearing.Full opportunity to be-hoard, toexamine and cross-examine witnesses,and to introduce evidence bear-ing on the issues was afforded all parties.At the commencement ofthe hearing,counsel for the respondent moved to make the complaintmore definite and certain.The motion was denied.At the close ofthe Board's case and at the close of the hearing,counsel for the re-spondent moved to dismiss the complaint on various grounds.Themotions were denied.During the course of the hearing the TrialExaminer made several rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed all the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On October 26, 1938, the respondent filed memorandum of pointsand authorities with the Trial Examiner.On December 27, 1938,the Trial Examiner issued his Intermediate Report, copies of whichwere duly served upon the respondent and upon the Union, in whichhe found that the respondent is engaged in commerce within themeaning ofthe Act and had engagedin and wasengaging in theunfair labor practices alleged in the complaint.He accordinglyrecommended that the respondent cease and desist from its unfairlabor practices and that it offer full reinstatement with back pay to YELLOW CAB AND BAGGAGE COMPANY471117 employees named in the complaint.On January 16, 1939, therespondent filed exceptions to the Intermediate Report and requestedoral argument before the Board.On March 3, 1939, the respondentfiled a. brief in support of its exceptions.Pursuant to notice duly served upon the respondent and the Union,a hearing for the purpose of oral argument was held before the Boardon September 3, 1939, in Washington, D. C.The respondent and theUnion were represented by counsel and participated in the argument.The Board has considered the respondent's exceptions to the Inter-mediate Report and, to the extent indicated below, sustains them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTThe respondent is a Nebraska corporation engaged in the transpor-tation of passengers and baggage in the city of Omaha, Nebraska,and its environs.It operates under licenses granted by the city ofOmaha and under certificates of convenience and necessity grantedby the Nebraska Railway Commission.The respondent also con-ducts a "U-Drive-It-Yourself" business, renting out automobiles toindividuals.During 1937 the respondent operated 175 cabs and 3 baggage trucksand offered for rental 7 "Drive Yourself" cars. In the same year itsgross revenue amounted to $320,359.21 of which $16,362.80 representedrevenue received from baggage transfer.The respondent purchasesall of its cabs, equipment, and gasoline in Omaha, although thesesupplies are produced outside the State.During 1937, 241/3 per cent of the trips made by the respondent'scabs were made to or from the 3 railroad stations located in Omaha.The record, however, does not show the number or proportion of pas-sengers who were transported to or from the trains.The respondentalso has a contract with the Chicago, St. Paul and Minneapolis Rail-road and the C. B. & Q. R. R. pursuant to which it transports pas-sengers between two railroad stations in Omaha and accepts ticketstubs therefor redeemable by these railroads.Less than 1/110 of 1 percent of the respondent's gross revenue, or less than $500 a year, isderived from trips made pursuant to these contracts.The respondent also carries passengers to Council Bluffs, Iowa, andto a narrow strip of land adjacent to Omaha but within the State ofIowa.In addition the respondent's cabs carrying passengers to theOmaha. Airport in Nebraska usually cross the above-described stripof land in Iowa.All the trips made through or to points within theState of Iowa account for less than 1/1o of 1 per cent of the respond-ent's gross revenue, or less than $500 a year.247354-40-vol. 17.1 472DECISIONSOF NATIONALLABOR RELATIONS BOARDAlthough the respondent transports baggage to and from and be-tween the railroad stations in Omaha there is no showing in therecord of the amount of the respondent's revenue derived from thispart of its baggage transfer business or the points of origin or desti-nation of the baggage. thus transferred.The record is silent withrespect to the "U-Drive-It-Yourself" business conducted by therespondent.The facts are not sufficiently developed in the record to afford abasis for finding that the operations of the respondent affect com-merce, within the meaning of the Act.We shall therefore dismiss thecomplaint in its entirety.The dismissal of the complaint, being forlack of evidence to sustain the jurisdiction of the Board, will bewithout prejudice.ORDERUpon the basis of the foregoing findings of fact and pursuant toSection 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the complaint against Yel-low Cab and Baggage Company, Omaha, Nebraska, be, and it herebyis,dismissed without prejudice.